—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted the motion of defendants Alan Graham and *976County of Wayne for summary judgment dismissing the complaint against them. Those defendants established their entitlement to summary judgment on the malicious prosecution cause of action by submitting a judicial determination of probable cause in a criminal prosecution (see, Brown v Roland, 215 AD2d 1000, 1001, lv dismissed 87 NY2d 861). A presumption of probable cause “can be overcome only upon a showing of fraud, perjury or the withholding of evidence” (Brown v Roland, supra, at 1001; see, Gisondi v Town of Harrison, 120 AD2d 48, 53, affd 72 NY2d 280). Plaintiff made no such showing (see, Butler v Rainer, 210 AD2d 691, 693-694, lv dismissed 85 NY2d 924). The court also properly dismissed the cause of action for false arrest against those defendants. With respect to the arrest pursuant to a warrant, plaintiff failed to establish that Graham misled the issuing court or supplied false information to support the issuance of the warrant (see, Conkey v State of New York, 74 AD2d 998, 999, lv denied 50 NY2d 803). With respect to the warrantless arrests, Graham was entitled to rely on information provided by identified citizens (see, Williams v City of New York, 208 AD2d 919, lv denied 85 NY2d 804). We have considered the remaining contentions of plaintiff and conclude that they are without merit. (Appeal from Order of Supreme Court, Wayne County, Sirkin, J. — Summary Judgment.) Present — Denman, P. J., Hayes, Pigott, Jr., and Fallon, JJ.